DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
As to independent claim 1, Fan US 10,492,322 teaches electronic clamping device for electronic device; Riddiford et al US 9,573,532 teaches mobile device docking station; Yang US 10,663104 teaches fully automatic horizontal clamping holder; Fan US 10,253,926 teaches clamping base for holder; Fan US 10,598,199 teaches clamping apparatus. However, the teaching of the prior art either combined or alone fails to teach wherein the first pressing portion of the first operating end penetrates into the second accommodating portion through the second operating end opening and penetrates out of the second accommodating portion through the sliding opening, such that the first clamping portion and the second clamping portion face toward a same direction and correspond to each other, and the first pressing portion and the second pressing portion face toward another same direction and correspond to each other, thereby a clamping space is formed between the first clamping portion and the second clamping portion, and a pressing space is formed between the first pressing portion and the second pressing portion; both ends of the extension spring are respectively fixed at predetermined positions of the first accommodating portion and the second accommodating portion such that a width of the clamping space is minimum, and a width of the pressing space is maximum; the first pressing portion and the second pressing portion are pressed toward each other simultaneously such that the first operating end and the first pressing portion of the first coupling part slide at the second accommodating portion and the sliding opening, respectively, thereby the width of the pressing space decreases and the width of the clamping space increases; a mobile phone is placed into the clamping space, then the first pressing portion and the second pressing portion are released simultaneously, thereby due to a tensile force action of the extension spring, the width of the pressing space increases and the width of the clamping space 
Dependent claims 2-6 are allowable for the same reason.
2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	         Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T LE whose telephone number is (571)272-7892.  The examiner can normally be reached on 9:00AM-5:00PM (Monday-Friday).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NHAN T LE/Primary Examiner, Art Unit 2649